Case 2:20-cv-04734-JWH-PD Document 1 Filed 05/27/20 Page 1 of 13 Page ID #:1




 1   Thomas H. Vidal (State Bar No. 204432)
     tvidal@pryorcashman.com
 2   Mary A. Balzer (State Bar No. 329750)
     mbalzer@pryorcashman.com
 3   PRYOR CASHMAN LLP
     1801 Century Park East, 24th Floor
 4   Los Angeles, California 90067-2302
     Tel: (310) 683-6900
 5
     Attorneys for Defendants
 6   Soli Deo Gloria Releasing, LLC and
     Unplanned Movie LLC
 7
 8                        UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
11   SOLI DEO GLORIA RELEASING,              ) Case No.
     LLC, a California limited liability     ) COMPLAINT FOR:
12                                           )
     company, and UNPLANNED MOVIE
                                             )
13   LLC, a California limited liability     )   (1) FALSE ADVERTISING;
     company                                 )
14
                                             )   (2) UNFAIR COMPETITION-
15                Plaintiffs,                )       VIOLATION OF CAL. BUS. &
                                             )       PROF. Code §§ 17200 ET. SEC.;
16                                           )
            v.
                                             )
17                                           )   (3) INTENTIONAL
      GTV MEDIA GROUP, LLC D/B/A             )       MISREPRESENTATION;
18
      GOD TV, a Florida limited liability    )
19    company, ANGEL CHRISTIAN               )
      TELEVISION TRUST, INC., a Florida ) (4) NEGLIGENT
20
      not for profit corporation, and DOES 1 )       MISREPRESENTATION;
                                             )
21    THROUGH 5.,                            )
22                                           )   (5) UNJUST ENRICHMENT
                  Defendants.                )
23                                           )
     ____________________________________    )   (6) COPYRIGHT INFRINGEMENT-
24                                               VIOLATION OF 17 U.S.C. §§ 106
25                                               AND 501
26                                            JURY DEMAND
27
28
Case 2:20-cv-04734-JWH-PD Document 1 Filed 05/27/20 Page 2 of 13 Page ID #:2




 1                                NATURE OF THE ACTION
 2         1.     GTV Media Group, LLC d/b/a GOD TV (“GOD TV”) and Angel
 3   Christian Television Trust (“ACTT” and, together with GOD TV “Defendants”) have
 4   misappropriated money by falsely advertising that they had a relationship or
 5   “partnership” with Unplanned Movie LLC (“Unplanned Movie LLC”) and Soli Deo
 6   Gloria Releasing LLC (“Soli Deo Gloria” and, together with Unplanned Movie LLC
 7   “Plaintiffs”). Defendants advertised the partnership with Plaintiffs in order to solicit
 8   donations from supporters of the pro-life film, Unplanned, which was produced and
 9   exclusively licensed by Plaintiffs. Defendants knew full well that they had no
10   partnership or other relationship with Plaintiffs and no rights in connection with the
11   film. Defendants wrongfully solicited and accepted donations from members of the
12   public who believed that their money was used in support of Unplanned. Plaintiffs
13   have brought forth this lawsuit in order to recover damages stemming from the
14   misappropriation.
15         2.     Defendants have displayed portions of Unplanned and its official trailer
16   on their website without permission from the copyright owner, Unplanned Movie LLC,
17   or the exclusive licensor, Soli Deo Gloria. Defendants have used the video clips of
18   Unplanned on their website to entice onlookers to make donations to themselves by
19   intimating a nonexistent partnership with Plaintiffs. Defendants have willfully ignored
20   the demand letter sent by Plaintiffs’ counsel to remove the clips of Unplanned, and as
21   of the date of filing, May 22, 2020 clips from Unplanned were available for viewing on
22   Defendants’ website.
23                                           PARTIES
24         3.     At all times material to this Complaint, Soli Deo Gloria has been and now
25   is a limited liability company organized and existing under the laws of California. Soli
26   Deo Gloria’s members are citizens of California. Soli Deo Gloria was formed to
27   distribute Unplanned.
28
                                                  1
Case 2:20-cv-04734-JWH-PD Document 1 Filed 05/27/20 Page 3 of 13 Page ID #:3




 1         4.     At all times material to this Complaint, Unplanned Movie LLC has been
 2   and now is a limited liability company organized and existing under the laws of
 3   California. Unplanned Movie LLC’s members are citizens of California. Unplanned
 4   Movie LLC was formed to produce Unplanned.
 5         5.     Defendant GOD TV is an international Protestant Christian media
 6   network. GOD TV broadcasts non-denominational programming in keeping with the
 7   UK Evangelical Alliance Basis of Faith. At all times relevant to this action, GOD TV
 8   has been and now is a limited liability company organized and existing under the laws
 9   of Florida. Upon information and belief, GOD TV’s members are citizens of Florida.
10         6.     At all times relevant to this action defendant ACTT has been and now is a
11   not-for-profit corporation incorporated in Florida with its principal place of business in
12   Orlando, Florida. Defendant ACTT is the managing member of GOD TV.
13         7.     At all times mentioned herein, ACCT approved or ratified the acts of its
14   agents, GOD TV. At all times mentioned herein, GOD TV was acting as the agent for
15   and on behalf of ACCT and each other; commingled the funds and other assets of
16   ACCT with their own funds and assets in conducting business through ACCT; failed to
17   segregate ACCT’s funds from their own funds; diverted ACCT’s funds and assets for
18   their own use; treated ACCT funds and assets as their own; failed to maintain minutes
19   or other adequate corporate records for ACCT or GOD TV; failed to adequately
20   capitalize or insure ACCT or GOD TV to meet anticipated obligations; failed to
21   maintain adequate corporate assets to meet the anticipated obligations of ACCT or
22   GOD TV; used GOD TV as a “mere shell,” instrumentality or conduit for their own
23   personal affairs; used GOD TV to enter into contracts for their own benefit; diverted
24   GOD TV assets to the detriment of creditors, so as to concentrate the assets, including
25   the value of GOD TV as an ongoing business in themselves while leaving the liabilities
26   in GOD TV; and used the name “God TV” interchangeably with the name Angel
27   Christian Television Trust, and others intentionally to confuse parties with whom they
28   dealt and to hide the true capacity in which they were contracting in an effort to avoid
                                                 2
Case 2:20-cv-04734-JWH-PD Document 1 Filed 05/27/20 Page 4 of 13 Page ID #:4




 1   performance and as a shield against personal liability. Therefore, to recognize the
 2   corporate separateness of ACCT from GOD TV, or each of them, would perpetrate a
 3   fraud and would be inequitable, and thus, GOD TV should be treated as the alter ego of
 4   ACCT and the corporate entity of ACCT should be disregarded as a cover for fraud as
 5   alleged herein.
 6         8.     Plaintiffs are informed and believe, and thereupon allege, that at all times
 7   herein mentioned, Defendants and Does 1 through 5, inclusive, and each of them, were
 8   the agents, joint venturers, partners, representatives, or employers of each other and, in
 9   doing (or failing to do) the things alleged herein, were acting within the course,
10   purpose, and scope of their agency, venture, partnership, representation, or
11   employment. The acts, omissions, and conduct alleged herein of each Defendant were
12   known to, authorized, and ratified by each such other Defendant. Plaintiffs further
13   allege, in the alternative, that some or each of the Defendants acted at times
14   independently of all other Defendants to cause damage and injury to Plaintiffs.
15         9.     Plaintiffs are presently unaware of the true names and capacities of the
16   defendants sued herein as Does 1 through 5, inclusive, and therefore sues each of those
17   defendants by fictitious names. Plaintiffs will seek leave to amend this complaint to
18   allege the true name and capacity of each Doe defendant when ascertained. For
19   convenience, all references herein to “Defendants” shall be deemed to include all
20   fictitiously named defendants, and each of them, unless otherwise specifically alleged.
21   Plaintiffs allege on information and belief that each Doe defendant is, in some manner,
22   legally responsible for the acts alleged in this complaint and have proximately caused
23   harm and injury to Plaintiffs.
24         10.    All references hereafter to “Defendants” shall be deemed to include all
25   Defendants, and each of them, unless otherwise specifically alleged.
26                              JURISDICTION AND VENUE
27         11.    This Court has subject matter jurisdiction over this action pursuant to 28
28   U.S.C. § 1331 because the action arises under federal law.
                                               3
Case 2:20-cv-04734-JWH-PD Document 1 Filed 05/27/20 Page 5 of 13 Page ID #:5




 1         12.    Venue is appropriate in this district pursuant to 28 U.S.C. § 1391 because
 2   a substantial part of the events giving rise to the claim occurred in this district.
 3         13.    All conditions precedent to the prosecution of this action have been
 4   satisfied, fulfilled, extinguished, waived or otherwise executed.
 5                                 FACTUAL BACKGROUND
 6         14.    Unplanned is a 2019 pro-life drama written and directed by Cary
 7   Solomon and Chuck Konzelman, based on the memoir of the same name (the
 8   “Memoir”) written by Abby Johnson. Unplanned, which was produced by Unplanned
 9   Movie, LLC, was released theatrically in spring of 2019.
10         15.    Soli Deo Gloria has the sole and exclusive right to distribute and market
11   Unplanned.
12         16.    Unplanned Movie LLC is the copyright owner of Unplanned.
13         17.    In May and June of 2019, Plaintiffs began laying the foundation for a plan
14   to present screenings of Unplanned on college campuses. Plaintiffs entered into
15   discussions with Kristen Hawkins, the founder and director of a college-campus
16   focused pro-life organization called Students for Life (“SFL”).
17         18.    Plaintiffs agreed to work with Hawkins and SFL in order to screen
18   Unplanned on college campuses. Hawkins wanted to fundraise from wealthy donors to
19   sponsor screenings at colleges and universities. Plaintiffs agreed to this plan in
20   principle. The caveat was that because Plaintiffs had unrecouped investors, a portion of
21   the donations raised by SFL had to be paid to Plaintiffs.
22         19.    Ultimately, Plaintiffs decided that if a donor gave $250,000 to Plaintiffs
23   Plaintiffs would grant an unlimited and perpetual license for live screenings on college
24   campuses to SFL. Mike Manhardt, a producer of Unplanned, found a donor willing to
25   donate $100,000 to Plaintiffs.
26         20.    Although the $100,000 offer was $150,000 less than the goal, Plaintiffs
27   agreed to speak with the individual donor, Joe Orlando, on the understanding that he
28   would contribute the entire amount as an individual.
                                                4
Case 2:20-cv-04734-JWH-PD Document 1 Filed 05/27/20 Page 6 of 13 Page ID #:6




 1         21.    On September 13, 2019, Chuck Konzelman, a principal of Plaintiffs,
 2   prepared a draft agreement for Joe Orlando. Under that proposed agreement, the
 3   license fee of $100,000 would give SFL the right to screen Unplanned on college
 4   campuses.
 5         22.    After Plaintiffs sent the draft agreement, they learned that Joe Orlando
 6   was a principal with GOD TV and wanted to assign the deal to ACTT, which was
 7   described to Plaintiffs as a charitable trust attached to GOD TV. This was directly
 8   counter to the intent of Plaintiffs that the money would be donated by an individual
 9   with no ulterior motives.
10         23.    Regardless, in the interest of making the deal work, negotiations
11   continued. During the course of negotiations, Rafael Simpson, a representative of
12   Defendants, asked if Plaintiffs would agree to pay the $100,000 proposed licensing fee
13   over to GOD TV for advertising Unplanned. If Plaintiffs had agreed to this, it would
14   have meant that they would receive no cash to distribute to its investors and would
15   have essentially allowed GOD TV to take credit for Unplanned by promoting the film
16   on its own media outlets.
17         24.    Nervous that GOD TV was looking to take credit for and financially
18   benefit from Unplanned to the detriment of Plaintiffs, Plaintiffs decided to abandon
19   negotiations. No agreement between the parties was ever executed.
20         25.    Although no licensing agreement was ever entered into between Plaintiffs
21   and Defendants, Plaintiffs separately provided licenses to SFL to show Unplanned at
22   various specific college and university campuses. At no point did Plaintiffs permit or
23   grant any kind of partnership, joint venture, sublicensing agreement, or other
24   arrangement between SFL and Defendants regarding the on-campus screenings of
25   Unplanned.
26         26.    In October 2019, Plaintiffs discovered that there was some form of
27   preexisting memorandum of understanding between SFL and Defendants, through
28
                                                5
Case 2:20-cv-04734-JWH-PD Document 1 Filed 05/27/20 Page 7 of 13 Page ID #:7




 1   which, Defendants intended to operate the SFL screenings of Unplanned as a
 2   partnership.
 3         27.      Upon information and belief, on October 4, 2019, Defendants publicly
 4   announced a fundraising campaign to support a pro-life campaign entitled “Life
 5   Matters.” In order to generate support for this campaign, GOD TV put at least a dozen
 6   videos on its website describe the purpose of the campaign “Life Matters.” The only
 7   significant component of the campaign as shown in those videos appears to be the
 8   screening of Unplanned on various college and university campuses. Several of the
 9   fundraising videos on GOD TV’s website clearly insinuate that it is in a partnership
10   with Unplanned, and therefore with Plaintiffs, who hold the copyright and exclusive
11   licensing right. These videos, some of which are filmed in California, feature several
12   well-known pastors as well as Abby Johnson, the author of the memoir that served as
13   the inspiration for Unplanned. The fundraising effort for “Life Matters” is directly tied
14   to funding screenings of Unplanned on college campuses.
15         28.      As part of this fundraising effort, Defendants solicited and accepted
16   donations from residents of California. Additionally, Defendants filmed several high
17   profile ministers, including California residents Che Ahn and Kris Valloton, in short
18   video clips endorsing the fundraising campaign and Unplanned at their respective
19   homes in California. As of May 13, 2020 many of these videos remain on GOD TV’s
20   website.
21         29.      As of May 13, 2020, video excerpts of Unplanned and the official
22   preview of Unplanned remain available, without permission from Plaintiffs, on
23   Defendants’ website.
24         30.      On October 30, 2019, Plaintiffs, through their principals, became aware of
25   Defendants’ fundraising campaign, in which GOD TV claims to be “partnered” with
26   Plaintiffs to bring Unplanned to college campuses in conjunction with Students for
27   Life. Upon information and belief, Defendants’ fundraiser has successfully raised
28   capital funds for the showings of Unplanned far in excess of $75,000. Plaintiffs, the
                                               6
Case 2:20-cv-04734-JWH-PD Document 1 Filed 05/27/20 Page 8 of 13 Page ID #:8




 1   exclusive licensor and the copyright owner of Unplanned have not received any
 2   remuneration related to Defendants’ fundraising efforts.
 3                                           III. COUNTS
 4                               COUNT I: FALSE ADVERTISING
 5                             (By All Plaintiffs Against All Defendants)
 6         31.       Plaintiffs re-allege and incorporate paragraphs 1 through 30, as if fully set
 7   forth herein.
 8         32.       In creating and promoting their fundraising campaign, Defendants misled
 9   the general public with false statements regarding their relationship to Unplanned.
10         33.       Defendants knew that they were not in any legally authorized partnership
11   with Unplanned.
12         34.       Defendants made these misleading statements in order to induce the
13   general public to donate money to Defendants.
14    COUNT II: UNFAIR COMPETITION-VIOLATION OF CAL. BUS. & PROF.
15                                     CODE §§17200 ET. SEQ
16                             (By All Plaintiffs Against All Defendants)
17         35.       Plaintiffs re-allege and incorporate paragraphs 1 through 30 as if fully set
18   forth herein.
19         36.       Defendants have committed acts of unfair competition as defined by
20   Business and Professions Code section 17200 in performing the acts described herein
21   and in failing to perform the acts described herein because these practices and acts
22   were unfair, unlawful, or fraudulent.
23         37.       Defendants’ misrepresentations in their fundraising campaign regarding
24   their connection to Unplanned was a scheme to enrich themselves (i.e. by getting
25   potential financial supporters of Unplanned to give money to Defendants instead) to
26   Plaintiffs’ detriment in violation of California’s Unfair Competition Law.
27
28
                                                    7
Case 2:20-cv-04734-JWH-PD Document 1 Filed 05/27/20 Page 9 of 13 Page ID #:9




 1         38.       The unfair, unlawful, and fraudulent acts and practices of Defendants
 2   present a continuing threat to Plaintiffs and to members of the public in that these acts
 3   and practices are ongoing and are harmful and disruptive to business.
 4         39.       As a direct and proximate result of the aforementioned acts and practices,
 5   Defendants have taken and received and continue to hold as ill-gotten gains monies
 6   intended to be directed to Plaintiffs to support Unplanned and its message, which
 7   money should be restored to Plaintiffs, its rightful recipient,
 8         40.       Plaintiffs also is entitled to punitive damages under California Civil Code
 9   § 3294 because Defendants’ conduct was undertake with oppression, fraud, and malice
10   against Plaintiffs.
11                   COUNT III: INTENTIONAL MISREPRESENTATION
12                             (By All Plaintiffs Against All Defendants)
13         41.       Plaintiffs re-allege and incorporate paragraphs 1 through 30, as if fully set
14   forth herein.
15         42.       Defendants misrepresented that they were in a partnership with
16   Unplanned.
17         43.       Defendants knew that no deal had been signed and that there was in fact
18   no partnership between them and either Soli Deo Gloria or Unplanned Movie LLC.
19         44.       Defendants advertised themselves as being in a partnership with Plaintiffs
20   in order to solicit donations from viewers who would support Unplanned’s pro-life
21   message.
22         45.       As a direct and proximate result of Defendants’ fraudulent fundraising
23   efforts, they received donations intended to be used to support Plaintiffs and
24   Unplanned’s pro-life message, which, upon information and belief, far exceed
25   $75,000.
26         46.       Plaintiffs did not benefit financially from Defendants’ fraudulent
27   fundraising and have lost the ability to solicit donations from viewers in support of
28   Unplanned who believe they have already donated to benefit Plaintiffs.
                                             8
Case 2:20-cv-04734-JWH-PD Document 1 Filed 05/27/20 Page 10 of 13 Page ID #:10




  1                     COUNT IV: NEGLIGENT MISREPRESENTATION
  2                             (By All Plaintiffs Against All Defendants)
  3         47.       Plaintiffs re-allege and incorporate paragraphs 1 through 30, as if fully set
  4   forth herein.
  5         48.       Defendants misrepresented that they were in a partnership with the film.
  6         49.       Defendants were negligent in stating that fact because they should have
  7   known that there was in fact no partnership between them and Plaintiffs.
  8         50.       Defendants advertised themselves as being in a partnership with
  9   Unplanned in order to solicit donations from viewers who would support Unplanned’s
 10   pro-life message.
 11         51.       As a direct and proximate result of Defendants’ fraudulent fundraising
 12   efforts, they received donations, which, upon information and belief, far exceed
 13   $75,000.
 14         52.       Plaintiffs did not benefit financially from Defendants’ fraudulent
 15   fundraising and have lost the ability to solicit donations from viewers in support of
 16   Unplanned who believe they have already donated to Plaintiffs.
 17                             COUNT V: UNJUST ENRICHMENT
 18                             (By All Plaintiffs Against All Defendants)
 19         53.       Plaintiffs re-allege and incorporate paragraphs 1 through 30, as if fully set
 20   forth herein.
 21         54.       Defendants received a benefit at Plaintiffs’ expense when Defendants lied
 22   about their relationship to Plaintiffs, causing potential supporters of Unplanned to
 23   donate to Defendants instead of Plaintiffs.
 24         55.       Specifically, these Defendants received the benefit of being able to raise
 25   fundraising money under the auspices of promoting Unplanned.
 26         56.       Defendants unjustly enriched themselves by wrongfully marketing
 27   themselves as partners of Plaintiffs and intercepting the revenue stream of donations
 28   made to support Unplanned that otherwise would have gone to Plaintiffs.
                                               9
Case 2:20-cv-04734-JWH-PD Document 1 Filed 05/27/20 Page 11 of 13 Page ID #:11




  1          57.      However, Plaintiffs did not receive any reciprocal benefit, and Defendants
  2   have not fully accounted for the money or turned the wrongfully collected donations
  3   over to the Plaintiffs.
  4          58.      Therefore, Defendants have unjustly retained the benefit of donations
  5   made by supporters who believed they were providing funds to Unplanned and
  6   Plaintiffs and equity dictates that Plaintiffs should be awarded restitution in an amount
  7   in excess of $75,000, the exact amount to be proven at trial.
  8                COUNT VI: COPYRIGHT INFRINGEMENT §§ 106 AND 501
  9                       (By Unplanned Movie LLC against All Defendants)
 10          59.      Plaintiffs re-allege and incorporate paragraphs 1 through 30, as if fully set
 11   forth herein.
 12          60.      Defendants have infringed Unplanned Movie LLC’s copyright in
 13   Unplanned in violation of Sections 106 and 501 of the Copyright Act, 17 U.S.C. §§
 14   106 and 501.
 15          61.      Defendants’ acts of infringement are willful, intentional, and purposeful,
 16   in disregard of and with indifference to Unplanned Movie LLC’s rights.
 17          62.      As a direct and proximate result of said infringement by Defendants,
 18   Unplanned Movie LLC is entitled to damages in an amount to be proven at trial.
 19          63.      Unplanned Movie LLC is also entitled to Defendants’ profits attributable
 20   to the infringement, pursuant to 17 U.S.C. § 505 and otherwise according to law.
 21          64.      Unplanned Movie LLC is entitled to injunctive relief and redress for
 22   Defendants’ willful, intentional, and purposeful use and exploitation of Unplanned for
 23   their own financial benefit with full knowledge that such use constituted infringement
 24   of, and was in disregard of, Unplanned LLC’s rights. Defendants’ conduct is causing,
 25   and unless immediately enjoined will continue to cause enormous and irreparable harm
 26   to Unplanned Movie LLC. Unplanned Movie LLC is suffering lost revenue from
 27   donors diverted to Defendants’ website and “Life Matters” campaign.
 28
                                                    10
Case 2:20-cv-04734-JWH-PD Document 1 Filed 05/27/20 Page 12 of 13 Page ID #:12




  1                                 PRAYER FOR RELIEF
  2        WHEREFORE, Plaintiffs respectfully pray as follows:
  3        1. For compensatory damages in an amount according to proof at trial but in
  4           excess of $75,000;
  5        2. For statutory damages
  6        3. For punitive damages, as the Court deems reasonable and appropriate;
  7        4. For restitution for the fraudulently collected donations to Unplanned;
  8        5. For costs of the suit herein; and
  9        6. For such other and further relief as this Court deems just and proper.
 10
 11                                        PRYOR CASHMAN LLP
 12
 13   Dated: May 27, 2020          By:
                                           Thomas H. Vidal
 14                                        tvidal@pryorcashman.com
                                           Mary A. Balzer
 15                                        mbalzer@pryorcashman.com

 16                                        Attorneys for Plaintiffs
 17                                        Soli Deo Gloria Releasing, LLC and
                                           Unplanned Movie LLC
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                  11
Case 2:20-cv-04734-JWH-PD Document 1 Filed 05/27/20 Page 13 of 13 Page ID #:13




  1                              DEMAND FOR JURY TRIAL
  2         Plaintiffs Soli Deo Gloria Releasing, LLC and Unplanned Movie LLC hereby
  3   demand a jury trial as provided by Rule 38(a) of the Federal Rules of Civil Procedure.
  4
  5
  6
  7
  8                                        PRYOR CASHMAN LLP
  9
 10   Dated: May 27, 2020           By:
                                           Thomas H. Vidal
 11                                        tvidal@pryorcashman.com
                                           Mary A. Balzer
 12                                        mbalzer@pryorcashman.com

 13                                        Attorneys for Plaintiffs
 14                                        Soli Deo Gloria Releasing, LLC and
                                           Unplanned Movie LLC
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
